Citation Nr: 0409382	
Decision Date: 04/09/04    Archive Date: 04/16/04	

DOCKET NO.  96-08 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a total disability rating for compensation 
prior to February 5, 1998, in connection with the claim 
received March 17, 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse




ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1953 to January 
1956 and from May 1956 to May 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, that granted a total rating for compensation 
effective October 13, 1998.  

During a July 2002 hearing before a member of the Board the 
veteran elected to proceed with the sole issue of entitlement 
to a total disability rating for compensation prior to 
October 13, 1998, in connection with the claim received on 
March 17, 1994.  

At page 22 of the transcript of the hearing held in July 2002 
the veteran indicated that he was claiming entitlement to an 
earlier effective date for a schedular 100 percent rating.  
This claim is referred to the RO for its consideration.

The veteran appealed a November 2002 Board decision granting 
entitlement to a total disability rating for compensation 
from February 5, 1998, but not before, to the United States 
Court of Appeals for Veterans Claims (Court).  In August 2003 
the Court vacated and remanded the portion of the Board's 
decision that denied an effective date earlier than February 
5, 1998, for a total disability rating for compensation.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The Court's order granted a joint motion that addressed 
deficiencies in notices to the veteran under the Veterans 
Claims Assistance Act (VCAA).  38 U.S.C.A. § 5100 et seq. 
(West 2002).  A review of the record reflects that the 
veteran has not received notification regarding the VCAA that 
is specific to the issue of entitlement to a total disability 
rating for compensation prior to February 5, 1998.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with any applicable legal 
precedent.  

2.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
issue on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action until otherwise informed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




